Citation Nr: 9924450	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
bilateral foot disorder, classified as heal spurs, status 
post bunion surgery, history of pes planus, and history of 
bilateral plantar fasciitis.

2.  Entitlement to a rating in excess of 10 percent 
patellofemoral pain syndrome of the right and left knees.  

3.  Entitlement to a compensable evaluation for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1991.  

This appeal arises from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran appealed the RO 
decision which denied increased ratings for a bilateral foot 
disorder, a bilateral knee disorder and allergic rhinitis.  

The Board of Veterans' Appeals (Board) remanded the veteran' 
claims to the RO in March 1997.  The Board found that further 
development of the claims was necessary.  The veteran's 
claims for increase have been returned to the Board for 
further appellate consideration.  

The issues of increased ratings for the knee and foot 
disorders are covered in the remand portion of this decision.  


FINDING OF FACT

The veteran's allergic rhinitis is not productive of definite 
atrophy of the intranasal structures and moderate secretion; 
the allergic rhinitis has not resulted in 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable rating for allergic rhinitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 6501 (1996); 38 C.F.R. Part 4, 
Diagnostic Code 6522 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

During the pendency of this appeal VA published new 
regulations for rating disability due to diseases of the nose 
and throat.  The new regulations became effective October 7, 
1996.  61 Fed. Reg. 46,720-46,731 (1996).  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Hayes v. Brown, 
5 Vet.App. 60, 66-67 (1993); West v. Brown, 7 Vet.App. 70, 76 
(1994); Marcoux v. Brown, 9 Vet. App. 289 (1996); Fischer v. 
West, 11 Vet. App. 121, 123 (1998).

Prior to October 7, 1996, VA regulations provided a 10 
percent rating for atrophic rhinitis with definite atrophy of 
the intranasal structure and moderate secretion.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1996).  

On or after October 7, 1996, VA regulations provide a 10 
percent rating for allergic or vasomotor rhinitis when there 
is greater than 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side without 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (1998).  

Where as in this case, the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
assigned when the required residuals are not shown.  
38 C.F.R. § 4.31 (1998).  

The standard of review to be employed by the Board in 
resolving each issue raised provides the veteran with the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  Only if the 
preponderance of the evidence goes against the claim will the 
veteran be denied the benefit sought.  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


Factual Background.  Service medical records from August 1989 
include a diagnosis of allergic rhinitis.  

In service in June 1990 the veteran was referred for testing 
for allergies.  The October 1990 consult report reveals that 
the veteran had perennial itching, sneezing, congestion.  It 
was unchanged in different geographic locations.  Examination 
revealed that his turbinates were pale and swollen.  The 
diagnosis was allergic rhinitis.  

Service medical records include a follow up examination in 
November 1990.  The examiner noted that the veteran's 
allergic rhinitis had improved and pruritis was resolved.  
Examination was positive for two plus swollen turbinates.  

VA examination of the nose in February 1992 revealed boggy 
mucosa.  The diagnosis was allergic rhinitis.  

In May 1992 the veteran sought treatment for sinus symptoms.  
There was mild maxillary tenderness and turbinate 
hypertrophy.  The assessment was chronic sinusitis.  

November 1992 records from Kaiser Permanente include 
impressions of seasonal allergic rhinitis and perennial 
allergic rhinitis.  An examination of the nose revealed 25 
percent obstruction of the airway.  The mucosa were pale and 
swollen.  

The veteran was treated for acute sinusitis at VA in November 
1993.  His right frontal and maxillary sinuses were tender.  

VA records from November 1993 include a history of nasal 
congestion.  The veteran had enlarged turbinates.  The 
assessment was deviated septum/turbinate hypertrophy.  

A VA examination of the nose in January 1994 revealed that no 
interference with breathing space was present.  There was no 
purulent discharge.  X-rays of the paranasal sinuses were 
within normal limits.  The diagnosis was history of allergic 
rhinitis with sinusitis, somewhat improved by allergy shots.  

The veteran testified at a hearing in January 1997.  The 
veteran testified that he has sinus infections.  He has been 
told that he has chronic sinusitis.  

A VA examination was performed in February 1998.  X-rays of 
the sinuses were normal.  Examination revealed no evidence of 
acute or chronic sinusitis.  There was no obstruction in 
either nostril.  

Analysis.  In this case the veteran's allergic rhinitis does 
not meet either the old or new criteria for a compensable 
rating for allergic rhinitis.  The medical evidence of record 
does not reveal atrophy of the intranasal structure, a 50 
percent obstruction of both sinuses, or complete obstruction 
on one side.  Accordingly, the criteria for a compensable 
rating for allergic rhinitis are not met.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the 
veteran's claim for a compensable rating for allergic 
rhinitis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

A compensable rating for allergic rhinitis is denied.  


REMAND

The Board remanded the veteran's claims for increased ratings 
for his knee and foot disorders in March 1997 in order to 
accord the veteran an orthopedic examination.  The veteran's 
representative has asserted that the examinations were 
inadequate.  

After reviewing the VA examinations the Board concurs.  While 
the examiner diagnosed "painful knees," no assessment was 
provided regarding the veteran's functional loss due to pain.  
The VA examiner did not comment on the criteria used for 
evaluating disability due to flatfoot contained in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  The examiner did not comment 
on the presence or absence of characteristic callosities or 
whether there was swelling with use.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (a); 38 
C.F.R. § 3.103(a).  The Court has held that the duty to 
assist the veteran in obtaining available facts and evidence 
to support his claim includes obtaining pertinent evidence 
that applies to all relevant facts.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  This duty also includes providing 
additional examinations by a specialist when recommended or 
indicated.  Hyder v. Derwinski, 1 Vet.App. 221 (1991).  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
his knee and/or feet disabilities.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.

2.  The RO should arrange for the veteran 
to be scheduled for examinations by an 
orthopedist and a podiatrist, if 
available, to determine the severity of 
the disabilities of the veteran's knees 
and feet.  The claims file must be made 
available to the examiners prior to the 
examinations.  With regard to the 
disability of the veteran's knees, the 
functional range of motion of each knee, 
that is, that motion which the veteran 
can achieve without pain, should be 
recorded in numbers of degrees.  The 
examiner must also provide an opinion as 
to the effect of the pain on the 
veteran's ability to use his knees and 
the degree of functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use of the knees.  
With regard to the disability of the 
veteran's feet, the examiner is requested 
to answer the following questions:  Is 
there objective evidence of marked 
deformity?  Is there marked pronation or 
abduction?  Are the plantar surfaces of 
the veteran's feet extremely tender?  Is 
there pain on manipulation and use 
accentuated?  Are there indications of 
swelling on use?  Does the veteran have 
characteristic callosities?  Is there 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation?  Is the weight bearing line 
over or medial to the great toe?  Is 
there inward bowing of the tendo 
achillis?  Is the veteran's flatfoot 
improved by orthopedic shoes or 
appliances?  

Following completion of the above actions, the case should be 
reviewed by the RO.  If any benefit sought remains denied, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and given the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

